DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed December 6, 2019.
	Claims 1-30 are pending.  Claim 1 is independent.
Election/Restrictions
Applicant's election with traverse of Species I comprising claims 1-22 in the reply filed on January 28, 2022 is acknowledged.  The traversal is on the ground(s) that all of invention of Species I and Species II overlap in scope in that they recite technically similar features, see Applicant’s Remarks page 1-3.  This is found persuasive.
Therefore, the election/restriction requirement has been withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on January 21, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on December 6, 2019 and January 14, 2021.  These IDSs have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IM et al. (U.S. 2016/0182060; hereinafter “IM”).
	Regarding independent claim 1, IM discloses a phase detection circuit (Fig. 1) comprising:
	an edge trigger circuit (Fig. 1: 20, 30 and 40) configured to generate a falling clock signal (Fig. 1: FCK_DCD) and a rising clock signal (Fig. 1: RCK_DCD) based on a reference clock signal and a target clock signal (see page 1, par. 0022);
	a strobe generation circuit (Fig. 2: 110 and 210) configured to generate a falling strobe signal having a pulse which enables for a first amount of time (Fig. 2: strobe_F), and generate a rising strobe signal having a pulse which enables for a second amount of time (Fig. 2: strobe_R), the first and second amounts of time being set on a bases of a phase relationship between the reference clock signal and the target clock signal (see page 1, par. 0022 and page 3, par. 0063); and 
a phase detector (Fig. 2: 100, 200 and 300) configured to generate a phase detection signal (Fig. 2: DCD_OUT) based on the falling clock signal (Fig. 1: FCK_DCD), the rising clock signal (Fig. 1: RCK_DCD), the falling strobe signal (Fig. 2: strobe_F) and the rising strobe signal (Fig. 2: strobe_R).
Regarding claim 2, IM discloses the limitations with respect to claim 1.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “the first and second amounts of time are set such that a length of a high-level period of the falling clock signal included within the falling strobe signal is the same as a length of a high-level period of the rising clock signal included within the rising strobe signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 3, IM discloses the limitations with respect to claim 1.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the target clock signal has a phase lagging by an 90 degrees with the reference clock signal, and the edge trigger circuit generates the falling clock signal having a pulse which enables during a period from a rising edge of the reference clock signal to a subsequent rising edge of the reference clock signal, and the rising clock signal having a pulse, which enables during a period 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 4, IM discloses the limitations with respect to claim 2.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to properties of “wherein the first amount of time is longer than the second amount of time.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, IM discloses the limitations with respect to claim 2.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the first amount of time 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 6, IM discloses the limitations with respect to claim 1.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the target clock signal has a phase lagging by 180 degrees with the reference clock signal, and wherein the edge trigger circuit generates the falling clock signal having a pulse, which enables during a period from a rising edge of the reference clock signal to a subsequent rising edge of the reference clock signal, and the rising clock signal having a pulse, which enables during a period from rising edge of the reference clock signal to a rising edge of the target clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, IM discloses the limitations with respect to claim 6.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to properties of “wherein the first amount of time is the same as the second amount of time.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, IM discloses the limitations with respect to claim 6.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein each of the first and second amounts of time corresponds to ‘m’ times of a cycle of the reference clock signal, ‘m’ being a multiple of 2.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 9, IM discloses the limitations with respect to claim 1.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the target clock signal has a phase lagging by 270 degrees with the reference clock signal, and wherein the edge trigger circuit generates the falling clock signal having a pulse, which enables during a period from a rising edge of the reference clock signal to a subsequent rising edge of the reference clock signal, and the rising clock signal having a pulse, which enables during a period from a rising edge of the reference clock signal to a rising edge of the target clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 10, IM discloses the limitations with respect to claim 9.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to properties of “wherein the first amount of time is longer than the second amount of time.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, IM discloses the limitations with respect to claim 9.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the first amount of time corresponds to ‘3m’ times of a cycle of the reference clock signal, and the second amount of time corresponds to ‘2m’ times of the cycle of the reference clock signal, ‘m; being a multiple of 2.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 12, IM discloses the limitations with respect to claim 1.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the edge trigger circuit generates 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 13, IM discloses the limitations with respect to claim 12.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the first amount of time is longer than the second amount of time when the target clock signal has a phase lagging by 90 degrees with the reference clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 14, IM discloses the limitations with respect to claim 12.

For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 15, IM discloses the limitations with respect to claim 12.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the first amount of time is the same as the second amount of time when the target clock signal has a phase lagging by 180 degrees with the reference clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 16, IM discloses the limitations with respect to claim 12.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein each of the first and second amounts of time corresponds to ‘k’ times of a cycle of the reference clock signal, ‘k’ being an integer equal to or greater than 1, when the target clock signal has a phase lagging by 180 degrees with the reference clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 17, IM discloses the limitations with respect to claim 12.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the first amount of time is less than the second amount of time when the target clock signal has a phase lagging by 270 degrees with the reference clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 18, IM discloses the limitations with respect to claim 12.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the first amount of time corresponds to ‘k’ times of a cycle of the reference clock signal, and the second amount of time corresponds to ‘3k’ times of the cycle of the reference clock signal, ‘k’ being an integer equal to or greater than 1, when the target clock signal has a phase lagging by 270 degrees with the reference clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 19, IM discloses the limitations with respect to claim 1.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the phase detector generates the phase detection signal by detecting pulses of the falling clock signal within an enabled 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 20, IM discloses wherein the phase detector (Fig. 2: 100, 200 and 300) includes:
a duty detector (Fig. 2: 100 and 200); and
a comparator (Fig. 2: 300) configured to generate the phase detection signal by comparing the positive output signal with the negative output signal (Fig. 2: DCD_OUT).
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “the duty detector configured to generate a positive output signal based on the falling clock signal and the falling strobe signal and generate a negative output signal based on the rising clock signal and the rising strobe signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 21, IM discloses wherein the duty detector (Fig. 2: 100 and 200) includes:
a first capacitor (Fig. 2: 150) coupled to a positive output node (Fig. 2: A), and
a second capacitor (Fig. 2: 250) coupled to a negative output node (Fig. 2: B).
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “the duty detector outputs the positive output signal through the positive output node by discharging the positive output node based on the falling clock signal and the falling strobe signal, and outputs the negative output signal through the negative output node by discharging the negative output node based on the rising clock signal and the rising strobe signal, and wherein the first and second capacitors have substantially the same capacitance with each other.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 22, IM discloses the limitations with respect to claim 20.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 23, IM discloses a phase detection circuit (Fig. 1) comprising:
an edge trigger circuit (Fig. 1: 20, 30 and 40) configures to generate a falling clock signal (Fig. 1: FCK_DCD) and a rising clock signal (Fig. 1: RCK_DCD) by triggering edges of a reference clock signal and a target clock signal (see page 1, par. 0022);
a strobe generation circuit (Fig. 2: 110 and 210) configured to generate a falling strobe signal (Fig. 2: strobe_F) and a rising strobe signal (Fig. 2: strobe_R) having pulse widths varying based on a pulse width of the falling clock signal within a single cycle of the falling clock signal and a pulse width of the rising clock signal within a single cycle of the rising clock signal (see page 1, par. 0022 and page 3, par. 0063); and
(Fig. 2: 100, 200 and 300) configured to generate a positive output signal (Fig. 2: B) based on the falling clock signal (Fig. 1: FCK_DCD) and the falling strobe signal (Fig. 2: strobe_F); generate a negative output signal (Fig. 2: A) based on the rising clock signal (Fig. 1: RCK_DCD) and the rising strobe signal (Fig. 2: strobe_R), and generate a phase detection signal by comparing the positive output signal with the negative output signal (Fig. 2: DCD_OUT).
Regarding claim 24, IM discloses the limitations with respect to claim 23.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “the edge trigger circuit generates: the falling clock signal having a pulse, which enables during a period from a rising edge of the reference clock signal to a subsequent rising edge of the reference clock signal, the rising clock signal having a pulse, which enables during a period from a rising edge of the target clock signal to a rising edge of the reference clock signal when the target clock signal has a phase lagging by 90 degrees with the reference clock signal, and the rising clock signal having a pulse, which enables during a period from a rising edge of the reference clock signal to a rising edge of the target clock signal when the target clock signal has a phase lagging by 180 degrees or 270 degrees with the reference clock signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 25, IM discloses the limitations with respect to claim 24.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the strobe generation circuit generates, when the target clock signal has a phase lagging by 90 degrees or 270 degrees with the reference clock signal, the falling strobe signal, which enables for a longer time than the rising strobe signal, and wherein the strobe generation circuit generates, when the target clock signal has a phase lagging by 180 degrees with the reference clock signal, the falling strobe signal and the rising strobe signal, which enable for the same time with each other.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 26, IM discloses the limitations with respect to claim 23.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the edge trigger circuit generates: the falling clock signal having a pulse, which enables during a period from a rising edge 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 27, IM discloses the limitations with respect to claim 26.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the strobe generation circuit generates, when the target clock signal has a phase lagging by 90 degrees with the reference clock signal, the falling strobe signal, which enables for a longer time than the rising strobe signal, wherein the strobe generation circuit generates, when the target clock signal has a phase lagging by 180 degrees with the reference clock signal, the falling strobe signal and the rising strobe signal, which enable for the same time with each other, and wherein the strobe generation circuit generates, when the target clock signal has a phase lagging by 270 degrees with the reference clock signal, the rising strobe signal, which enables for a longer time than the falling strobe signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 28, IM discloses the limitations with respect to claim 23.
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “wherein the phase detector generates the positive output signal by detecting a high-level period of the falling clock signal within an enabled period of the falling strobe signal, generate the negative output signal by detecting a high-level period of the rising clock signal within an enabled period of the rising strobe signal, and generate the phase detection signal by comparing the positive output signal with the negative output signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 29, IM discloses wherein the phase detector (Fig. 2: 100, 200 and 300) includes:
a duty detector (Fig. 2: 100 and 200); and
(Fig. 2: 300) configured to generate the phase detection signal by comparing the positive output signal with the negative output signal (Fig. 2: DCD_OUT).
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “the duty detector configured to generate the positive output signal based on the falling clock signal and the falling strobe signal and generate the negative output signal based on the rising clock signal and the rising strobe signal.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 21, IM discloses wherein the duty detector (Fig. 2: 100 and 200) includes:
a first capacitor (Fig. 2: 150) coupled to a positive output node (Fig. 2: A), and
a second capacitor (Fig. 2: 250) coupled to a negative output node (Fig. 2: B).
As discussed above, the IM’s phase detection circuit is substantially identical in structure to the claimed phase detection circuit, where the differences reside only in the remaining limitations relating to function of “the duty detector outputs the positive output signal through the positive output node by discharging the positive output node based on the falling clock signal and the falling strobe signal, and outputs the negative output 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825